Name: Commission Regulation (EEC) No 1643/81 of 19 June 1981 on the supply of common wheat to the People' s Republic of Bangladesh as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/6 Official Journal of the European Communities 20 . 6 . 81 COMMISSION REGULATION (EEC) No 1643/81 of 19 June 1981 on the supply of common wheat to the People's Republic of Bangladesh as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereals and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by the Act of Accession of Greece (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 19 May 1981 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 130 000 tonnes of cereals to the People's Republic of Bangladesh under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publciation in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 June 1981 . For the Commission The President Gaston THORN ( ») OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5 ) OJ No L 263 , 19 . 9 . 1973, p . 1 . (6) OJ No L 192, 26 . 7. 1980 , p . 11 . 20 . 6 . 81 Official Journal of the European Communities No L 164/7 ANNEX I 1 . Programme : 1981 2. Recipient : People s Republic of Bangladesh 3 . Place or country of destination : Bangladesh 4. Product to be mobilized : common wheat 5. Total quantity : 130 000 tonnes 6 . Number of lots : four Lot 1 : 40 000 tonnes Lots 2, 3 , 4 : 30 000 tonnes 7. Intervention agency responsible for conducting the procedure : L Office National Interprofessionnel des CÃ ©rÃ ©ales (ONIC), 21 , Av. Bosquet, Paris 7Ã ¨me ; telex OFIBLE 270807 F 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : The common wheat must be of fair and merchantable quality and correspond at least to the minimum quality required for intervention at the reference price (humidity 15%) 10 . Packaging : in bulk 1 1 . Port of shipment : Dunkirk/Rouen 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 2 July 1981 at 12 noon ». 1 (^Shipment period : 20 to 31 July 1981 (Lots 1 and 2) 1 to 31 August 1981 (Lots 3 and 4) 17 . Security : 6 ECU/tonne No L 164/8 20 . 6 . 81Official Journal of the European Communities BILAG II  ANHANG II  flAPAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Indskibningshavn MÃ ¦ngde til levering fob (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Nach fob zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage fob Address of store Town at which stored Numero du lot Port d'embarquement Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Fob aan te leveren hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 Dunkerque 4 490 Providence agricole de Champagne Reims (51 ) Arleux (59) 3 200 CAF-Nord Cambrai (59) MasniÃ ¨res (59) 10 000 Union ardennaise Rethel (08) Givet (08) 1 500 SCA de Juniville (08) Givet (08) 5 955 Providence agricole de Champagne (51 ) Givet (08) 300 SCA de Guignicourt CondÃ ©-sur-Suippes (02) Givet (08) 3 320 SCA du Laonnais Laon (02) Givet (08) 735 . SCA de Coucy-les-Eppes (02) Givet (08) 2 500 SCA Carva Soissons (02) Givet (08) 8 000 UNCAC Paris Santes (59) 40 000 2 Rouen 2 000 SCA « l'Union » Blois (41 ) Ouzouer (41 ) 1 000 SCA « l'Union » Blois (41 ) DrouÃ © (41 ) 1 500 SCA « l'Union » Blois (41 ) FrÃ ©teval (41 ) 1 500 SCA « l'Union » Blois (41 ) Cigogne (37) 2 500 SCA Tourangelle Tours (37) Ville perdue (37) 2 000 SCA Chartraine Chartres (28) Theuville (28) 3 000 SCA Beauceronne Dreux (28) Saint-Sauveur (28) 2 000 SCA la Franciade Blois (41 ) DrouÃ © (41 ) 2 000 SCA le PlÃ ¢tre Meung (45) Huissezau (45) 1 060 SCA d'Eure-et-Loir Chartres Luc (28) 1 000 SCA Bonneval (28) Brou (28) 1 000 SCA Bonneval (28) Losron (28) 1 000 SCA Bonneval (28) Chateaudun (28) 2 000 SCA Gallardonnaise Gallardon (28 ) Gallardon (28) 20 . 6 . 81 Official Journal of the European Communities No L 164/9 Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Port of shipment Port d'embarquement Porto d'imbarco Haven van inlading MÃ ¦ngde til levering fob (t) Nach fob zu bringende Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Tonnage fob Tonnage Ã mettre en fob Tonnellaggio da mettere in fob Fob aan te leveren hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 500 SCA Gallardonnaise Gallardon (28) Houville-la-Branche (28) 500 SCA agri-Indre Chateauroux (36) La Cahmpenoise (36) 500 SCA agri-Indre Chateauroux (36) Champellet (36) 600 FÃ ©dÃ ©ration paysanne Chateauroux (36) Dun-le-Poellier (36) 540 FÃ ©dÃ ©ration paysanne Chateauroux (36) Le Blanc (36) 1 800 SCA Chartraine Chartres (28 ) Santeuil (28) 1 000 SCA du Dunois Chateaudun (28) Gommiers (28) 30 000 3 Dunkerque 2 000 UNCAC Paris Santes (59) 4 000 SCA Mutuelle de Nogent Nogent-sur-Seine (51 ) Lille (59) 7 934,520 SCA Mutuelle de Nogent Nogent-sur-Seine (51 ) Petite Synthe (59) 3 000 SCA le RÃ ©veil agricole de Picardie Amiens (80) Neuville-les-Bray (80) 1 500 SCA le RÃ ©veil agricole de Picardie Amiens (80) Neuville-les-Bray (80) 2 700 SCA Essor agricole Lille (59) Bouchain-Neuville (59) 1 100 SCA Essor agricole Lille (59) Aniche (59) 1 260 SCA Essor agricole Lille (59) Arleux (59) 1 260 SCA Essor agricole Lille (59) Arleux (59) 2 400 SCA Gerbe de Santerre Roye (80) Hattencourt (80) 1 800 Capera Arras (62) Mondicourt (62) 1 045,480 Capera Arras (62) Oppy (62) 30 000 No L 164/ 10 Official Journal of the European Communities 20 . 6 . 81 Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Port of shipment Port d'embarquement Porto d'imbarco Haven van inlading MÃ ¦ngde til levering fob (t) Nach fob zu bringende Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Tonnage fob Tonnage Ã mettre en fob Tonnellaggio da mettere in fob Fob aan te leveren hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 4 Rouen 300 SCA d'Yvetot (76) Yvetot (76) 1 129 Capbn , le petit couronne (76) Herqueville (76) 4 599 SCA d'Eure-et-Loir Chartres (28) Luce (28) 23 972 Codep Paris Saint-Ouen-L'AumÃ ´ne (95) 30 000